DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see pages 14-16, filed 29 December 2020, with respect to the rejection(s) of claim(s) 1 and similar claims in substance under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kammachi Sreedhar et al. (US 2020/0221063 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 6, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0226792 A1) in view of Kammachi Sreedhar et al. (US 2020/0221063 A1).
Regarding claim 1, Wang discloses a method for transmitting data related to content including an omnidirectional image and a point cloud object, the method comprising: generating media data and metadata for the content including the omnidirectional image and the point cloud object; (Paragraphs 0054 and 0058-0060, spherical content and point cloud data with metadata associated with regions of interest)	and transmitting the generated media data and the generated metadata, (Paragraphs 0061 and 0131, delivery to a client device for generating media for viewing by a user)	wherein the metadata comprises information for specifying sub-spaces of a bounding space and the point cloud object (Paragraph 0131, metadata specifying a recommended viewport or region of interest for the point cloud data).
	Wang does not clearly disclose a bounding space which is located within a space corresponding to the omnidirectional image and contains the point cloud object inside the bound space.	Kammachi Sreedhar discloses an omnidirection media format (OMAF) for displaying 360-degree content with a viewer at the center of a sphere (Paragraphs 0102-0103) where the viewer’s viewpoint can be a volume in space for playback (Paragraph 0135).
Regarding claims 6, 11, and 16, similar reasoning as discussed in claim 1 is applied.


Allowable Subject Matter
Claims 2-5, 7-10, 12-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
Regarding claim 2, the prior art does not clearly disclose the method of claim 1, wherein the information for specifying the sub-spaces of the bounding space comprises: information specifying a type of the bounding space; and information specifying whether the bounding space is uniformly divided into sub-spaces, wherein if the information specifying the type of the bounding space indicates a cuboid bounding box which is divided into cartesian cuboid blocks, the information for specifying the sub-spaces of the bounding space further comprises: information specifying dimensions of the bounding 
Regarding claim 4, the prior art does not clearly disclose the method of claim 1, wherein the metadata further comprises information for specifying viewing frustum 
Regarding claims 7, 12, and 17, similar reasoning as discussed in claim 2 is applied.
Regarding claims 9, 14, and 19, similar reasoning as discussed in claim 4 is applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deshpande (US 2021/0029294 A1) discloses an OMAF player with a user’s viewing perspective is from the center of a sphere.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHI HOANG/Primary Examiner, Art Unit 2613